Citation Nr: 0507609	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

1.  Entitlement to service connection for bipolar disorder, 
claimed as secondary to the service-connected low back 
disability.  

2.  Entitlement to service connection for stomach ulcer, 
claimed as secondary to the service-connected low back 
disability.  

3.  Entitlement to service connection for an upper back 
condition, claimed as secondary to the service-connected low 
back disability.  

4.  Entitlement to service connection for a left hip 
condition, claimed as secondary to the service-connected low 
back disability.  

5.  Entitlement to service connection for a left knee 
condition, claimed as secondary to the service-connected low 
back disability.  

6.  Entitlement to service connection for a left ankle 
condition, claimed as secondary to the service-connected low 
back disability.  

7.  Entitlement to service connection for a right hip 
condition, claimed as secondary to the service-connected low 
back disability.  

8.  Entitlement to service connection for a right knee 
condition, claimed as secondary to the service-connected low 
back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO rating decision.  

The issue of service connection for a bipolar disorder, as 
secondary to the service-connected low back disability is 
addressed in the REMAND portion of this document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran of any action that is required on his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran currently is not shown to have a stomach 
ulcer that was caused or aggravated by his service-connected 
low back disability.  

3.  The veteran currently is not shown to have an upper back 
condition that was caused or aggravated by his service-
connected low back disability.  

4.  The veteran is not shown to have a left hip condition 
that was caused or aggravated by hi service-connected low 
back disability.  

5.  The veteran is not shown to have left knee condition that 
was caused or aggravated by his service-connected low back 
disability.  

6.  The veteran currently is shown to have left ankle 
instability and early degenerative joint changes that were 
likely caused by the service-connected low back disability.  

7.  The veteran currently is not shown to have right hip 
condition that was caused or aggravated by his service-
connected low back disability.  

8.  The veteran currently is not shown to have a right knee 
condition that was caused by his service- connected low back 
disability.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to a disability manifested by a 
stomach ulcer that is proximately due to or the result of the 
service-connected low back disability.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

2. The veteran is not shown to have an upper back disability 
that is proximately due to or the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

3.  The veteran is not shown to have a left hip disability 
that is proximately due to or the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

4.  The veteran is not shown to have a left knee disability 
that is proximately due to or the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

5.  The veteran's left ankle disability manifested by 
instability and early degenerative joint changes is 
proximately due to or the result of the service-connected low 
back disability.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.310(a) (2004).  

6.  The veteran is not shown to have a right hip disability 
that is proximately due to or the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  

7. The veteran is not shown to have right knee disability 
that is proximately due to or the result of the service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5105, 7104 (West 2002); 38 C.F.R. § 3.310(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of an July 
2002 Statement of the Case, a February 2004 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes the December 2001 and February 
2002 letters, in which the veteran was advised of his and 
VA's responsibilities under VCAA.  

In these letters, the RO advised the veteran to identify all 
health care providers who treated him, and explained what the 
evidence must show in order to substantiate a claim of 
service connection.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim decided hereinbelow, the veteran has not 
indicated, nor does the claims file otherwise show, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Service connection for a stomach ulcer, 
As secondary to the service-connected low back disability

The veteran claims service connection for a stomach ulcer as 
secondary to his service-connected low back disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

An August 2001 private medical report indicates that the 
veteran was treated for complaints of vomiting blood, 
abdominal pain and diarrhea.  He was diagnosed with acute 
abdominal pain and acute intractable nausea, but not a 
stomach ulcer.  

The Board notes a March 2002 VA medical examination, which 
indicated that the veteran likely suffered from 
gastrointestinal irritation due to his long standing use of 
drugs to treat his low back condition.  

However, after conducting an endoscopy of the stomach in 
April 2002, the examiner diagnosed the veteran with no 
evidence of ulceration.  

In the absence of medical evidence showing a current 
disability manifested by a stomach ulcer, the Board must 
conclude that the preponderance of the evidence is against 
the claim pursuant to 38 C.F.R. § 3.303(a).  Accordingly, 
service connection for a claimed stomach ulcer is denied.  


Service connection for an upper back condition, 
As secondary to the service-connected low back disability

The veteran claims service connection for an upper back 
condition as related to his service-connected low back 
disability.  

As stated, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Of record is a March 2002 VA medical examination, noting the 
veteran's subjective complaints of pain in his upper back 
upon lifting.  The examiner indicated that the veteran's 
cervical spine films were negative for joint space narrowing, 
osteophytes, foraminal narrowing, or evidence of 
spondylolisthesis or spondylolysis.  

Although the examiner did not offer a diagnoses specifically 
addressing the likelihood of whether the condition arose from 
or was aggravated by his service-connected disability, the 
Board finds the examination sufficient for determining that 
the veteran does not currently suffer from an upper back 
condition due to his service-connected disability of the 
lower back.  

In conclusion, the Board finds that the preponderance of the 
evidence is against claim of service connection for the 
claimed upper back condition as related to the service-
connected low back disability.  38 C.F.R. § 3.310(a).  

Accordingly, service connection for an upper back condition 
is denied.  


Service connection for left and right hip conditions, 
As secondary to the service-connected low back disability

The veteran claims service connection for left and right hip 
conditions as secondary to his service-connected low back 
disability.  

As stated, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

The Board notes an October 2000 private medical report, in 
which the veteran reported complaints of having left leg 
pain.  He was diagnosed with severe low back pain with 
sciatica.  

However, a March 2002 VA medical examination indicates that 
neither the left hip nor the right showed signs of 
osteoarthritis.  

Both hips were noted on examination to have symmetric ranges 
of motion.  They were negative for atrophy, effusion, 
crepitation or joint line or facet tenderness.  

The examiner diagnosed the veteran with no evidence of 
pathology for either hip in his examination or radiograph.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.310(a).  
Accordingly, service connection for a hip condition as 
secondary to the service-connected low back disability is 
denied.  


Service connection for left and right knee conditions,
As secondary to the service-connected low back disability

The veteran claims entitlement to service connection for left 
and right knee conditions as secondary to his service-
connected low back disability.  

As stated, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

The Board notes that an October 1999 private medical 
examination indicated treatment for a left knee injury, 
reportedly twisted while the veteran was getting out of the 
shower.  The examiner diagnosed him with a left knee sprain 
of the lateral collateral ligament.  

In a December 2000 private medical report, the examiner noted 
that the veteran had reported tripping over his cat, falling 
down the stairs and twisting his left knee.  The veteran 
asserted that the fall exacerbated pain in his lower back.  
He was diagnosed with multiple contusions and was sent for x-
ray studies of the left knee.  

An accompanying private radiology report assessed the veteran 
with a normal left knee and noted that no fracture or 
dislocation was seen, that the joint space was well 
maintained, and that there was no joint effusion.  

A March 2002 VA medical examiner noted that there was no 
evidence of joint space narrowing or osteophyte formation in 
both knees, tochlear hyperplasia or evidence of an 
osteochondral defect in either the patellofemoral joint or 
the mediolateral compartment.  Also, the patellofemoral joint 
was indicated as normal, and there was no evidence of 
subluxation or patellar alteration.  

The veteran was assessed with some evidence of possibly 
patellofemoral instability in the left knee, but with no 
evidence of bony changes or patellofemoral changes on his 
radiographs resulting from his instability.  

The Board finds that there is no evidence of right knee 
disorder; therefore, the preponderance of the evidence is 
against the claim of service connection.  38 C.F.R. 
§ 3.310(a)  

The Board notes that the March 2002 VA examiner opined that 
the veteran suffered from some instability in the left knee.  

However, given the demonstrated circumstances surrounding the 
two recent accidents involving his left knee, the 
preponderance of the evidence is against finding any current 
left knee disability is proximately due to or the result of 
his service-connected low back disability.  38 C.F.R. 
§ 3.310(a).  Accordingly, service connection for the claimed 
knee disorder must be denied given the evidence of record.  


Service connection for a left ankle condition, 
secondary to the service-connected low back disability

The veteran claims service connection for a left ankle 
condition as secondary to his service-connected low back 
disability.  

As stated above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

The Board notes that a March 2002 VA examination indicated 
the veteran's left ankle was stable and that his range of 
motion was symmetric to the right ankle.  The examiner noted 
that there was no swelling of the ankle, tenderness on 
palpation or crepitation with range of motion.  

The examiner indicated that the veteran had suffered a recent 
ankle sprain and assessed him with possible early arthritic 
changes.  

The examiner opined that his weakened peroneals in the left 
lower extremity related to his back injury did likely 
contribute to his ankle instability and early ankle 
arthritis.  

The examiner concluded that the veteran's ankle condition was 
likely caused by his low back disability.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is for finding the currently 
demonstrated left ankle condition is secondary to the 
service-connected low back disability.  38 C.F.R. § 3.310(a).  

Accordingly, based on its review of the evidentiary record in 
its entirety, service connection for left ankle disability 
manifested by instability and early degenerative joint 
changes is warranted in this case.  




ORDER

Service connection for a stomach ulcer, as secondary to the 
service-connected low back disability is denied.  

Service connection for an upper back condition, as secondary 
to the service-connected low back disability is denied.  

Service connection for a left hip condition, as secondary to 
the service-connected low back disability is denied.  

Service connection for a left knee condition, as secondary to 
the service-connected low back disability is denied.  

Service connection for a left ankle disability manifested by 
instability and early degenerative joint changes, as 
secondary to the service-connected low back disability is 
granted.  

Service connection for a right hip condition, as secondary to 
the service-connected low back disability is denied.  

Service connection for a right knee condition, as secondary 
to the service-connected low back disability is denied.  



REMAND

The veteran asserts that he developed bipolar disorder as the 
result of his service-connected low back disability.  

As stated above, the VCAA, Public Law No. 106-475, 114 Stat. 
2096 (2000), substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

Under VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

Of record are December 2001 VA treatment reports diagnosing 
the veteran with bipolar disorder; however, the examiner 
failed to ascertain the cause of the disorder.  

The Board notes that an April 2002 VA examination diagnosed 
the veteran with a pain disorder associated with 
psychological factors, moderately severe cyclothymic 
disorder, and mixed personality disorder with passive-
dependent, passive-aggressive histrionic and borderline 
tendencies.  

The examiner opined that the veteran's character pathology 
was independent of anything that he underwent while on active 
duty.  

Unfortunately, this assessment does not address the issue of 
whether the veteran suffers from an innocently acquired 
psychiatric disorder due to the service-connected low back 
disability.  For this reason, the Board finds it necessary to 
remand the claim for further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of his claimed 
psychiatric disorder.  All necessary 
tests and studies should be completed and 
associated with the claims file.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's claim and furnish an 
opinion addressing the following 
question: whether it is at least as 
likely as not that the veteran has an 
innocently acquired psychiatric 
disability that was caused or aggravated 
by the service-connected low back 
disability.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered, 
expressing agreement or disagreement 
therewith, and giving reasons for such 
agreement or disagreement.  

3.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim of service connection for 
bipolar disorder.  If any decision 
remains adverse to the veteran, the RO 
should provide he and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


